836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John A. JOHNSON and Janet Johnson, plaintiffs-Appellants,v.WEST CHEMICAL PRODUCTS, INC., Federal InternationalChemicals, Defendants-Appellees.
No. 87-3042.
United States Court of Appeals, Sixth Circuit.
Jan. 4, 1988.

Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL.*
PER CURIAM:


1
Appellants John and Janet Johnson Appeal from the district court's grant of summary judgment in favor of appellees Federal International Chemicals, Inc. and West Chemical Products, Inc. in this action involving negligence, breach of warranty and strict liability.  After carefully considering the record and the parties' written and oral arguments, we AFFIRM based on the Honorable James T. Graham's decision dated December 23, 1986.



*
 Honorable Thomas G. Hull, United States District Court for the Eastern District of Tennessee, sitting by designation